— Appeal by the defendant from a judgment of the County Court, Nassau County (Lawrence, J.), rendered January 24, 1984, convicting him of robbery in the first degree (three counts), and burglary in the first degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of defendant’s omnibus motion which was to suppress the statements made by him while in police custody.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his arrest was based upon probable cause provided in the confessions of his two accomplices (see, People v Berzups, 49 NY2d 417, 427; People v Thomas, 103 AD2d 854, 855). As the arrest was thus lawful, the defendant’s own confession need not be suppressed.
Similarly, the machine gun with which the defendant perpetrated the crimes at bar was properly admitted into evidence. Its recovery from a codefendant, coupled with the identifica*760tion testimony of the various witnesses, established the requisite connection between the defendant and the weapon and thus its admission in evidence was correct (see, People v Pena, 50 NY2d 400, cert denied 449 US 1087; People v Vargas, 125 AD2d 429, lv denied 69 NY2d 887). Any uncertainty as to the accuracy of the witnesses’ identification of the weapon merely goes to the weight of the evidence and not its admissibility (see, People v Cunningham, 116 AD2d 585, lv denied 67 NY2d 941; People v McNair, 32 AD2d 662).
We have reviewed the defendant’s remaining contention and find it to be without merit (see, People v Ramos, 70 NY2d 639; People v Crimmins, 36 NY2d 230). Kunzeman, J. P., Rubin, Eiber and Sullivan, JJ., concur.